Case 21-40009-JMM        Doc 30    Filed 03/04/21 Entered 03/04/21 13:15:54         Desc Main
                                  Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In the Matter of:                               )   Case No. 21-40009-JMM
                                                )
FRED FLORES,                                    )   Chapter 7
                                                )
               Debtor.                          )
                                                )

          ORDER SUSTAINING OBJECTION TO HOMESTEAD EXEMPTION

       THIS MATTER came before the Court upon the Objection to Claimed Homestead

Exemption (Document No. 25) filed by R. Sam Hopkins (“Hopkins”), the Trustee in the Laura

Perez-Flores chapter 7 bankruptcy proceeding, Case No. 20-40873-JMM. Notice was given to all

parties in interest, and no objections were filed within the statutory time provided. The Court

may enter an order sustaining Hopkins’s objection without a hearing pursuant to Rule 4003.1(c),

Local Rules of Bankruptcy Procedure. For good cause shown;

       IT IS HEREBY ORDERED THAT Hopkins’s objection to the Debtor’s claimed

homestead exemption is sustained.


                                    DATED: March 4, 2021



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE



Submitted by: Thomas D. Smith
Attorney for R. Sam Hopkins, Trustee
